DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “chipset port configuration generation subsystem…configured…to: determine…generate…and configure…” in Claim 1; “chipset port configuration generation subsystem…configured…to: determine…generate…and configure…” in Claim 6; “processing system” and “processing system to provide…” in Claim 7; “determining, by a chipset port configuration generation subsystem…”, “generating, by the chipset port configuration generation subsystem…”, and “configuring, by the chipset port configuration generation subsystem…” in Claim 14; “determining, by the chipset port configuration generation subsystem…”, “generating, by the chipset port configuration generation subsystem…”, and “configuring, by the chipset port configuration generation subsystem…” in Claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim(s) 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites the limitation "the respective second port configurations" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted Claim 20 as being dependent upon Claim 19.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-7, 9-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2010/0100657 to Ji et al. (“Ji”) and US Patent Application Publication Number 2009/0006708 to Lim (“Lim”).

In reference to Claim 1, Ji discloses a chipset configuration descriptor generation system, comprising: a chipset (See Figure 2 Number 280) including a plurality of chipset ports (See Figure 2 ports and buses connecting each of ‘IOU0’ – ‘IOU2’ to Number 280); a plurality of endpoint devices (See Paragraphs 6, 9, and 25 [interface card]); a respective platform connector connecting to each of the plurality of chipset ports to at least one of the plurality of endpoint device (See Figure 2 Numbers 210-212 and Paragraph 25); and a chipset port configuration generation subsystem that is coupled to the chipset (See Figure 2 Number 270) and that is configured, during first initialization operations, to: determine a respective first port configuration for each of the plurality of chipset ports based on the respective platform connector connected to that chipset port (See Paragraphs 15, 26, 28, and 32-33 and Table 1); generate a first chipset configuration descriptor using the respective first port configurations (See Figure 2 ‘SC’, Figure 5C ‘DG’ and Paragraph 37); and configure the plurality of chipset ports using the first chipset port configuration descriptor (See Paragraphs 30, 32-33, and 37).  However, Ji does not explicitly disclose determining the respective first port configuration for each of the plurality of chipset ports based on the at least one of the plurality of endpoint devices.  Ji further discloses that the endpoints and ports are PCIe endpoints and ports (See Paragraphs 10 and 27).  Lim discloses determining a PCIe port configuration for each of a plurality of chipset ports based on at least one of a plurality of endpoint devices (See Paragraphs 10, 12-17, and 23).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Ji using the port configuration based on the endpoint devices of Lim in addition to the port configuration based on the platform connector, resulting in the invention of Claim 1, in order to yield the predictable results of reducing power consumption for endpoints that do not require the maximum number of physically available lanes (See Paragraph 12-13 and 16 of Lim) and increasing bandwidth for endpoints that require higher throughput by transferring unused lanes to said endpoints (See Paragraphs 15 and 23 of Lim).

In reference to Claim 3, Ji and Lim disclose the limitations as applied to Claim 1 above.  Ji, as modified by Lim, further discloses that the determining the respective first port configuration for each of the plurality of chipset ports based on the at least one of the plurality of endpoint devices and the respective platform connector connected to that chipset port includes: determining a number of the plurality of endpoint devices connected via the respective platform connector to that chipset port; and bifurcating that chipset port based on the number of number of the plurality of endpoint devices connected via the respective platform connector to that chipset port (See Paragraphs 32-33 of Ji and Paragraphs 20-21 of Lim).

In reference to Claim 4, Ji and Lim disclose the limitations as applied to Claim 1 above.  Ji further discloses that the respective first port configuration for each of the plurality of chipset ports is selected from chipset capability information that is included in the chipset port configuration generation subsystem and that identifies the capabilities of each of the plurality of chipset ports (See Paragraphs 28 and 37 and Table 1).


In reference to Claim 5, Ji and Lim disclose the limitations as applied to Claim 1 above.  Ji further discloses that the respective first port configuration for each of the plurality of chipset ports includes a lane configuration and a bifurcation configuration (See Paragraphs 32-33).  Lim further discloses that the respective first port configuration for each of the plurality of chipset ports includes a, a power configuration, a lane configuration, and a bifurcation configuration (See Paragraphs 16, 20, and 21).

In reference to Claim 6, Ji and Lim disclose the limitations as applied to Claim 1 above.  Ji, as modified by Lim, further discloses that the chipset port configuration generation subsystem is configured, during second initialization operations, to: determine a respective second port configuration for each of the plurality of chipset ports based on the at least one of the plurality of endpoint devices and the respective platform connector connected to that chipset port, wherein at least one of the respective second port configurations is different than at least one of the respective first port configurations; generate a second chipset configuration descriptor using the respective second port configurations, wherein the second chipset configuration descriptor is different than the first chipset configuration descriptor; and configure the plurality of chipset ports using the second chipset port configuration descriptor (See Paragraphs 32-33 and Table 1 of Ji and Paragraphs 10, 12-17, and 23 of Lim).

Claims 7 and 14 recite limitations which are substantially equivalent to those of Claim 1 and are rejected under similar reasoning.

Claims 9 and 16 recite limitations which are substantially equivalent to those of Claim 3 and are rejected under similar reasoning.

Claims 10 and 17 recite limitations which are substantially equivalent to those of Claim 4 and are rejected under similar reasoning.

Claims 11 and 18 recite limitations which are substantially equivalent to those of Claim 5 and are rejected under similar reasoning.

Claims 12 and 19 recite limitations which are substantially equivalent to those of Claim 6 and are rejected under similar reasoning.

In reference to Claim 13, Ji and Lim disclose the limitations as applied to Claim 12 above.  Ji, as modified by Lim, further discloses that the at least one of the respective second port configurations is different than the at least one of the respective first port configurations based on a change in the connection of the at least one of the plurality of endpoint devices to at least one of the plurality of chipset ports (See Paragraphs 32-33 of Ji and Paragraphs 20-21 and 23 of Lim).

Claim 20 recites limitations which are substantially equivalent to those of Claim 13 and is rejected under similar reasoning.

Claim(s) 2, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji and Lim as applied to Claims 1, 7, and 14 above, and further in view of US Patent Application Publication Number 2017/0090949 to Arms et al. (“Arms”).

In reference to Claim 2, Ji and Lim disclose the limitations as applied to Claim 1 above.  Ji and Lim are not limited as to the particular type of device that implements the chipset PCIe port configuration subsystem, and do not explicitly disclose that the chipset port configuration generation subsystem is provided by a Basic Input Output System (BIOS).  Arms discloses the use of a BIOS to perform PCIe port configuration for a chipset (See Paragraphs 16-29).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Ji and Lim using the BIOS PCI port configuration subsystem of Arms, resulting in the invention of Claim 2, because Ji and Lim are not limited as to the particular type of device that implements the chipset PCIe port configuration subsystem, and the simple substitution of the BIOS PCIe port configuration subsystem of Arms as the PCIe port configuration subsystem of Ji and Lim would have yielded the predictable result of dynamically configuring the PCIe ports of the chipset based on the specific endpoint devices that are connected thereto (See Paragraph 16 of Arms) without requiring manual entry of configuration data (See Paragraph 29 of Arms), thus allowing the system to be dynamically tuned to optimize performance (See Paragraph 29 of Arms).

Claims 8 and 15 recite limitations which are substantially equivalent to those of Claim 2 and are rejected under similar reasoning.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 29 July 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186